
	

113 HR 4591 IH: Workforce Investment and Job Creation Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4591
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Barrow of Georgia introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a national strategy for identifying job training needs to increase opportunities for
			 technical school training and promote hiring.
	
	
		1.Short titleThis Act may be cited as the Workforce Investment and Job Creation Act.
		2.Identifying Job Training Needs
			(a)Strategy report
				(1)Strategy report requiredThe Secretary of Labor shall develop and submit to Congress a strategy report to address the skills
			 gap by providing analysis and recommendations to increase on-the-job
			 training and apprenticeship opportunities and increase employer
			 participation in education and workforce training.
				(2)Goals of the strategy reportThe strategy report required by paragraph (1) shall include specific recommendations to achieve the
			 following goals:
					(A)To increase the aggregate number of employers and employees participating in on-the-job training
			 and apprenticeships.
					(B)To determine ways in which the Department of Labor can increase employer outreach to encourage new
			 and expanded employer participation in education and workforce training.
					(C)To identify and prioritize industry-recognized postsecondary credentials that are nationally
			 portable and aligned with in-demand occupations in industries such as
			 construction, manufacturing, and others that are emerging.
					(D)To determine ways in which the Department of Labor can better address the skills gap by maximizing
			 existing resources, programs, and personnel.
					(3)Analysis requiredAs part of the strategy report under paragraph (1), the Secretary shall, at a minimum, include the
			 following:
					(A)A comparison of United States on-the-job training and apprenticeship policies and strategies with
			 the policies and strategies of other countries where employers play a
			 larger role in education and workforce training.
					(B)An assessment of the Department of Labor’s Registered Apprenticeship program to determine how it
			 can be better utilized to appeal to more industries and to boost the goals
			 described in paragraph (2).
					(C)An evaluation of any existing or potential opportunities within the Department of Labor to refocus
			 or repurpose resources and personnel to better support on-the-job training
			 and apprenticeship goals.
					(D)An analysis of the specific barriers preventing the domestic workforce from acquiring the skills
			 desired by domestic employers, including an assessment of opportunities to
			 reduce those barriers by—
						(i)improving coordination between Federal agencies that administer employment and training programs;
			 and
						(ii)modifying Federal employment and training programs to enable States to better utilize Federal
			 employment and training funds.
						(4)RecommendationsThe Secretary shall include in the skills gap strategy report required under paragraph (1)
			 recommendations for achieving the goals included in the strategy pursuant
			 to paragraph (2). Such recommendations may include proposals as follows:
					(A)Actions that may be taken by the Federal Government, Congress, State, local and territorial
			 governments, the private sector, universities, industry associations, and
			 other stakeholders to improve policies, coordination, and interaction
			 between such entities, including strategies and best practices to—
						(i)boost public-private partnerships and employer-led partnerships; and
						(ii)help establish regional industry partnerships.
						(B)Adoption of strategies that have been implemented and proven successful in key industries and
			 regions in the United States and in other countries.
					(C)In coordination with the Secretary of Commerce and the Secretary of Education, develop plans that
			 identify strategies—
						(i)for increased employer participation in career and technical education;
						(ii)to better align career and technical education curriculums and programs with fast growing industry
			 sectors;
						(iii)to encourage more pre-apprenticeship and college credit courses in secondary schools;
						(iv)to improve school-to-work transitions and connections; and
						(v)to assist employers in partnering with elementary schools, secondary schools, and institutions of
			 higher education.
						(5)Submittal of strategy reportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress the strategy report developed under this subsection.
				(6)ImplementationThe Secretary may implement the recommendations under paragraph (4) as the Secretary determines
			 appropriate, if otherwise permitted under law.
				(b)DefinitionsIn this section:
				(1)ESEA termsThe terms elementary school and secondary school have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
				(2)Industry-recognizedThe term industry-recognized, as used with respect to a credential, means a credential that—
					(A)is sought or accepted by employers within the industry sector involved as recognized, preferred, or
			 required for recruitment, screening, hiring, or advancement;
					(B)is endorsed by a recognized trade or professional association or organization, representing a
			 significant part of the industry sector; and
					(C)is a nationally portable credential that is sought or accepted across multiple States, as described
			 in subparagraph (A).
					(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
				(4)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized credential for postsecondary training, a
			 certificate that meets the requirements of subparagraphs (A) and (C) of
			 paragraph (1) for postsecondary training, a certificate of completion of a
			 postsecondary apprenticeship through a program described in section
			 122(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2842(a)(2)(B)), or an associate degree or baccalaureate degree awarded by
			 an institution of higher education (as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a))).
				(5)SecretaryThe term Secretary means the Secretary of Labor.
				(6)Skills gapThe term skills gap refers to the difference, or gap, between the current supply of labor and skills of the workforce
			 and that which is desired by employers.
				3.Technical school training subsidy programSection 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at the
			 end the following:
			
				(f)Technical school training subsidy pilot program
					(1)Establishment of Technical School Training Subsidy Pilot programFrom the amounts appropriated to carry out this subsection, the Secretary shall award competitive
			 grants to States to provide such funds to local boards for the provision
			 of technical school training subsidies in local areas through one-stop
			 delivery systems described in section 134(c).
					(2)ApplicationTo receive a grant under this subsection a State shall submit to the Secretary an application in
			 such manner, at such time, and containing such information as the
			 Secretary may require.
					(3)Qualifications and Requirements for subsidy
						(A)In generalA technical school training subsidy for an academic year may be provided, in accordance with subparagraph (E), to a technical school on behalf of an unemployed individual who is enrolled, or accepted for
			 enrollment, at a technical school.
						(B)Amount of subsidy
							(i)ConsiderationsIn determining the amount of a subsidy to provide to an unemployed individual under this
			 subsection, a one-stop operator or one-stop partner, as appropriate, shall
			 take into account—
								(I)the cost of tuition of such individual;
								(II)the expected family contribution, as determined in accordance with section 474 of the Higher
			 Education Act of 1965 (20 U.S.C. 1087nn), for such individual; and
								(III)the estimated financial assistance for such individual not received under this subsection.
								(ii)Aggregate amountThe aggregate amount of subsidies an individual may receive under this subsection may not exceed
			 $2,000.
							(C)Number of subsidiesAn individual may receive subsidies under this subsection for not more than 2 academic years.
						(D)Use of fundsA subsidy an individual receives under this subsection shall be used to assist the individual in
			 paying the cost of tuition for career and technical education at a
			 technical school. All subsidies received by an individual under this
			 subsection shall be used to pay the cost of tuition for career and
			 technical education at the same technical school.
						(E)Provision of subsidyUpon approving an unemployed individual for a subsidy under this subsection, a one-stop operator or
			 one-stop partner, as appropriate, shall provide, prior to the start of an
			 academic year, the subsidy to the technical school in which the unemployed
			 individual is enrolled or accepted for enrollment.
						(4)DefinitionsIn this subsection—
						(A)The term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education
			 Act of 2006 (20 U.S.C. 2302).
						(B)The term cost of tuition means—
							(i)tuition and fees normally assessed a student carrying the same academic workload as determined by
			 the technical school, and including costs for rental or purchase of any
			 equipment, materials, or supplies required of all students in the same
			 course of study; and
							(ii)an allowance for books and supplies, for a student attending the technical school on at least a
			 half-time basis, as determined by the school.
							(C)The term technical school means a postsecondary vocational institution that provides career and technical education.
						(D)The term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(c)).
						(E)The term unemployed individual means an unemployed individual who is a citizen of the United States..
		4.Tax Credits for New Hires
			(a)Credit for increasing employmentSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the
			 following new section:
				
					36C.Credit for increasing employment
						(a)In generalThere shall be allowed as a credit against the tax imposed by this subtitle—
							(1)for any taxable year beginning in 2014, an amount equal to 60 percent of the excess of—
								(A)the aggregate wages paid during 2014, over
								(B)the aggregate wages paid during 2013, and
								(2)for any taxable year beginning in 2015, an amount equal to 40 percent of the excess of—
								(A)the aggregate wages paid during 2015, over
								(B)the aggregate inflation-adjusted wages paid during 2014.
								(b)Maximum creditThe amount of the credit allowable under this section for any employer with respect to any calendar
			 year shall not exceed $500,000.
						(c)Minimum preceding year wagesFor purposes of subsection (a)—
							(1)the amount taken into account under paragraph (1)(B) thereof shall not be less than 50 percent of
			 the amount described in paragraph (1)(A) thereof, and
							(2)the amount taken into account under paragraph (2)(B) thereof shall not be less than 50 percent of
			 the amount described in paragraph (2)(A) thereof.
							(d)Total wages must increaseThe amount of credit allowed under this section for any taxable year shall not exceed the amount
			 which would be so allowed for such year (without regard to subsection (c))
			 if—
							(1)the aggregate amounts taken into account as wages were determined without any dollar limitation,
			 and
							(2)103 percent of the amount of wages otherwise required to be taken into account under subsection
			 (a)(1)(B) or subsection (a)(2)(B), as the case may be, were taken into
			 account.
							(e)Wages; inflation-Adjusted wagesFor purposes of this section:
							(1)In generalExcept as provided in paragraph (2), the term wages has the meaning given to such term by section 3306(b).
							(2)Railway and agricultural laborRules similar to the rules of section 51(h) shall apply for purposes of this section.
							(3)Inflation-adjusted wagesThe term inflation-adjusted wages means the aggregate wages paid during 2014 increased by an amount equal to—
								(A)such aggregate wages, multiplied by
								(B)the cost-of-living adjustment determined under section 1(f)(3) for 2014, determined by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded in such manner as the
			 Secretary shall prescribe.(f)Special rules
							(1)Adjustments for certain acquisitions, etc
								(A)AcquisitionsIf, after December 31, 2012, an employer acquires the major portion of a trade or business of
			 another person (hereinafter in this subparagraph referred to as the predecessor) or the major portion of a separate unit of a trade or business of a predecessor, then, for
			 purposes of applying this section for any calendar year ending after such
			 acquisition, the amount of wages deemed paid by the employer during
			 periods before such acquisition shall be increased by so much of such
			 wages paid by the predecessor with respect to the acquired trade or
			 business as is attributable to the portion of such trade or business
			 acquired by the employer.
								(B)DispositionsIf, after December 31, 2012—
									(i)an employer disposes of the major portion of any trade or business of the employer or the major
			 portion of a separate unit of a trade or business of the employer in a
			 transaction to which subparagraph (A) applies, and
									(ii)the employer furnishes the acquiring person such information as is necessary for the application of
			 subparagraph (A),then, for purposes of applying this section for any calendar year ending after such disposition,
			 the amount of wages deemed paid by the employer during periods before such
			 disposition shall be decreased by so much of such wages as is attributable
			 to such trade or business or separate unit.(2)Change in status from self-employed to employeeIf—
								(A)during 2013 or 2014 an individual has net earnings from self-employment (as defined in section
			 1402(a)) which are attributable to a trade or business, and
								(B)for any portion of the succeeding calendar year such individual is an employee of such trade or
			 business,then, for purposes of determining the credit allowable for a taxable year beginning in such
			 succeeding calendar year, the employer’s aggregate wages for 2013 or 2014,
			 as the case may be, shall be increased by an amount equal to so much of
			 the net earnings referred to in subparagraph (A) as does not exceed the
			 median household income in the United States for 2013 or 2014, as the case
			 may be.(3)Certain other rules to applyRules similar to the following rules shall apply for purposes of this section:
								(A)Section 51(f) (relating to remuneration must be for trade or business employment).
								(B)Section 51(i)(1) (relating to related individuals ineligible).
								(C)Section 51(k) (relating to treatment of successor employers; treatment of employees performing
			 services for other persons).
								(D)Section 52 (relating to special rules).
								(4)Short taxable yearsIf the employer has more than 1 taxable year beginning in 2014 or 2015, the credit under this
			 section shall be determined for the employer’s last taxable year beginning
			 in 2014 or 2015, as the case may be..
			(b)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 36C(a), before 45A(a).
			(c)Conforming amendments
				(1)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
				(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended
			 by inserting after the item relating to section 36B the following new
			 item:
					
						Sec. 36C. Credit for increasing employment..
				(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
